                          Case 3:21-cv-03341-EMC Document 64 Filed 09/01/21 Page 1 of 5



        1    LEWIS ZIROGIANNIS, CA Bar No. 321955
               lzirogiannis@foley.com
        2    JAIME DORENBAUM, CA Bar No. 289555
               jdorenbaum@foley.com
        3    JASON Y. WU, CA Bar No. 313368
               jwu@foley.com
        4    HEATHER A. LEE (admitted pro hac vice)
               hlee@foley.com
        5    FOLEY & LARDNER LLP
             555 CALIFORNIA STREET, SUITE 1700
        6    SAN FRANCISCO, CA 94104-1520
             TELEPHONE: 415.434.4484
        7    FACSIMILE: 415.434.4507
        8    Attorneys for Defendants 420 Taylor Ventures, LLC,
             NT 420 Taylor Owner LLC, NH 420 Taylor Owner LLC,
        9    420 Taylor Holdings Owner LLC, and Seven Equity Group, LLC
       10    [Additional Counsel on Signature Page]
       11
                                               UNITED STATES DISTRICT COURT
       12
                                              NORTHERN DISTRICT OF CALIFORNIA
       13

       14    NEXTDOOR, INC., a Delaware Corporation,            CASE NO. 3:21-CV-03341-EMC
       15                        PLAINTIFF,                     STIPULATION AND [PROPOSED] ORDER
       16              V.                                       Removed from the Superior Court of the State of
                                                                California for the County of San Francisco, Case
       17    420 TAYLOR VENTURES, LLC, a Delaware               No. CGC-21-590369
             Limited Liability Company, NT 420 TAYLOR
       18    OWNER LLC, a Delaware Limited Liability  Complaint Filed: March 11, 2021
             Company, NH 420 TAYLOR OWNER LLC, a      Notice of Removal Filed: May 5, 2021
       19    Delaware Limited Liability Company, 420
             TAYLOR HOLDINGS OWNER LLC, a Delaware
       20    Limited Liability Company, SEVEN EQUITY
             GROUP, LLC, and DOES 1–50,
       21
                                 DEFENDANTS.
       22

       23

       24

       25

       26

       27

       28
             08604-00003/12935869.1

                                                STIPULATION AND [PROPOSED] ORDER
4838-6398-1817.1
                          Case 3:21-cv-03341-EMC Document 64 Filed 09/01/21 Page 2 of 5



        1              Pursuant to Local ADR Rule 2-3, Plaintiff Nextdoor, Inc. (“Plaintiff”) and Defendants 420
        2    Taylor Ventures, LLC, NT 420 Taylor Owner LLC, NH 420 Taylor Owner LLC and 420 Taylor
        3    Holdings Owner LLC (“Defendants”), by and through their undersigned counsel, hereby submit the
        4    following stipulated request for an order referring the parties to a settlement conference with a
        5    magistrate judge before December 31, 2021, as follows:
        6                                                     RECITALS
        7              WHEREAS on August 24, 2021, during the initial case management conference, the Court
        8    referred the parties to private mediation. [ECF No. 62.]
        9              WHEREAS at Defendants’ request, the parties have agreed to submit to a settlement conference
       10    with a magistrate judge, as originally proposed by Plaintiff Nextdoor.
       11              WHEREAS the parties now seek an order referring them to a settlement conference before a
       12    magistrate judge in lieu of private mediation.
       13              WHEREAS the parties agree that they would like to engage in a settlement conference before a
       14    magistrate judge before the end of November 2021, and no later than December 2021.
       15                                                 STIPULATION
       16              THEREFORE, it is hereby stipulated by and between Plaintiff and Defendants that they be
       17    referred to a settlement conference before a magistrate judge before December 31, 2021 with the
       18    understanding that the Parties would prefer to conduct the settlement conference in November 2021, and
       19    no later than December 2021.
       20              IS SO STIPULATED.
       21

       22    DATE: SEPTEMBER 1, 2021                           QUINN EMANUEL URQUHART & SULLIVAN, LLP
       23

       24                                                      By: /s/ Morgan W. Tovey
                                                                   MORGAN W. TOVEY
       25                                                          Attorneys for Plaintiff Nextdoor, Inc.
       26

       27

       28
             08604-00003/12935869.1
             1
                                                STIPULATION AND [PROPOSED] ORDER
4838-6398-1817.1
                          Case 3:21-cv-03341-EMC Document 64 Filed 09/01/21 Page 3 of 5



        1    DATE: SEPTEMBER 1, 2021                    FOLEY & LARDNER LLP
        2

        3                                               By: /s/ Lewis Zirogiannis
                                                          LEWIS ZIROGIANNIS
        4                                                 Attorneys for Defendants 420 Taylor Ventures, LLC,
                                                          NT 420 Taylor Owner LLC, NH 420 Taylor Owner
        5                                                 LLC,420 Taylor Holdings Owner LLC, and Seven
                                                          Equity Group, LLC
        6

        7

        8

        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28
             08604-00003/12935869.1
             2
                                            STIPULATION AND [PROPOSED] ORDER
4838-6398-1817.1
                          Case 3:21-cv-03341-EMC Document 64 Filed 09/01/21 Page 4 of 5



        1                                             FILERS ATTESTATION
        2              Pursuant to Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of this document
        3    has been obtained from all signatories hereto.
        4
             DATE: SEPTEMBER 1, 2021                            FOLEY & LARDNER LLP
        5

        6
                                                                By: /s/ Lewis Zirogiannis
        7                                                          LEWIS ZIROGIANNIS
                                                                   Attorneys for Defendants 420 Taylor Ventures, LLC,
        8                                                         NT 420 Taylor Owner LLC, NH 420 Taylor Owner
                                                                  LLC,420 Taylor Holdings Owner LLC, and Seven
        9                                                         Equity Group, LLC
       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28
             08604-00003/12935869.1
             3
                                                 STIPULATION AND [PROPOSED] ORDER
4838-6398-1817.1
                          Case 3:21-cv-03341-EMC Document 64 Filed 09/01/21 Page 5 of 5



        1                                              [PROPOSED] ORDER
        2
                       Having considered the parties’ Stipulated Request for Referral to a Settlement Conference
        3
             Before a Magistrate Judge (the “Stipulation”), and good cause appearing, the Court hereby GRANTS
        4
             the Stipulation and ORDERS as follows:
        5
                       Plaintiff and Defendants are hereby referred to complete a settlement conference before a
        6
             magistrate judge before December 31, 2021.
        7
                       PURSUANT TO STIPULATION, IT IS SO ORDERED.
        8

        9

       10     DATED:
                                                                 HON. EDWARD M. CHEN UNITED STATES
       11                                                        DISTRICT JUDGE
       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28

             08604-00003/12935869.1   4
                                                STIPULATION AND [PROPOSED] ORDER
4838-6398-1817.1
